RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 22-November-2021 with respect to application 16/710,113 filed 11-December-2019.  
Applicant has amended claims 1, 9, 11, 13, 18, and 22-24.
Claims 1-24 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, 11, 12, 21 and 23 are rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1) in view of Turato (United States Patent Application Publication # US 2019/0130745 A1).
Consider claim 1:    A method, Dingli discloses systems and methods for vehicle usage monitoring, and which may be applied to an autonomous vehicle [Title; Abstract; Fig. 1-4; Para. 0002-0005, 0027], comprising:
determining, by one or more processors of a vehicle operating in an autonomous driving mode, status information associated with the vehicle; the vehicle comprising a computing system (102) and sensors in communication with the computing systems for determining vehicle status (for example, GPS 
determining, by the one or more processors, a pickup status of a customer, the pickup status indicating whether the customer is awaiting pickup by the vehicle or is currently being driven by the vehicle in the autonomous driving mode; obtaining usage information from one or more sensors (which may include interior and/or exterior vehicle cameras and a person’s mobile device, including exemplary: person location, how a person is approaching a vehicle, and/or whether and how a person is moving away from a vehicle, and based at least in part on this this information, including usage of a vehicle by a person (e.g., an action or a way in which the vehicle and/or one or more portions of the vehicle is being used by the person, has been used by the person, and/or is being anticipated to be used by the person), and interpreted in combination with vehicle status (e.g., whether the trip has started, the progress of the vehicle along the trip, whether the vehicle is approaching the end of the trip, whether the vehicle has reached the end of the trip) [Para. 0021, 0028-0029];
selecting, by the one or more processors, a communication option from a plurality of communication options for communication with the customer based on the determined pickup status; a display (130), a speaker (140) and one or more lights (150) which may be omni-directional, or single purpose, and on the interior and/or exterior of the vehicle, and which may be selectively 
generating, by the one or more processors in accordance with the selected communication option, a monologue message indicating the status information associated with the vehicle about a driving decision by the vehicle in the autonomous driving mode; and a specific indication that a particular light may be turned on to indicate (monologue message) an identification of a pickup vehicle, or an approaching end of trip [Fig. 2, Para. 0038-0039]; wherein information in the monologue message is presentable to the customer based on a hierarchical list of monologue data; and
providing the monologue message for presentation to the customer; [Fig. 2, Para. 0038-0039].
Dingli does not explicitly disclose a single embodiment in which a customer status is specifically categorized as either “waiting for pickup” or “currently driven”, but it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that specific passenger approach and entry into the vehicle as a usage interaction or monitoring event [Para. 0028, 0033, 0039] may be considered to be a passenger status of “waiting for pickup”, and specific vehicle status states or monitoring events disclosed as “progress of the vehicle along the trip” and “reaching the end of the trip” [Para. 0029, 0039] may be similarly categorized as “currently driven” as taught by Dingli, in order to categorize various limited number of use stages 
Dingli discloses an in-vehicle user-interface display and speaker, display of graphical information, and communication with a passenger mobile device, but does not disclose (a) specific presentation of monolog data on a graphical interface and/or on the passenger mobile device, or (b) presenting of information according to a hierarchical list. These features were known in the art, however, and for example:
Turato discloses an analogous user communication and interface for shuttle tracking [Title; Abstract; Fig. 1, 3; Para. 0004] and specifically, the monitoring of a shuttle vehicle to provide real time status including location of the shuttle, time of arrival at a pick-up site, time of departure from a pick-up site, and estimated time to each of a plurality of future stops for display on a user portable device, and particularly that the system may be used by a user (passenger) on a vehicle, or waiting for pickup by the vehicle, to determine arrival at the next or other future stop (vehicle status information) where the stops are organized according to an “ordered list of stops” as a route, (a hierarchical list) the estimated time information displayed as a text list and/or graphically as a map, on the user device, and also where deviations or exceptions (including skipping of certain stops, or use of an alternate path) (vehicle driving decision) are accommodated and the list of stops (hierarchical message list) and times adjusted accordingly [Fig. 8-10; Para. 0031, 0035-0041].

Consider claim 2 and as applied to claim 1:    The method of claim 1, wherein the status information includes a current driving status of the vehicle, and the monologue message indicates the current driving status. 
Dingli provides various examples of vehicle status as a current driving status: (a) arrival at passenger destination, for which a particular light may be illuminated to advise the passenger of the arrival [Para. 0034, 0039], (b) an example of an interior light illuminated to advise a boarding passenger to buckle his seatbelt and remains illuminated until the seatbelt is buckled [Para. 0033], of (c) that responsive to detecting that the vehicle is approaching a passenger of 
Turato, moreover, discloses monitoring and display of arrival and departure at a (hierarchically ordered series of stops reflecting a route and including any determined exceptions (driving status) [Para. 0037-0038].
Consider claim 3 and as applied to claim 2:    The method of claim 2, wherein the current driving status is that the vehicle is waiting to perform a driving action based on an event or activity in an external driving environment. This claim is rejected with reference to Dingli, based on the same citations and analysis as presented for claim 2 (c), where a driving activity of approaching the proximate passenger, results in a light illumination and vehicle waiting to be boarded [Para. 0033].
Consider claim 5 and as applied to claim 1:    The method of claim 1, wherein when the pickup status indicates that the customer is awaiting pickup, providing the monologue message for presentation to the customer includes transmitting the monologue message from the vehicle to a user device of the customer.
Dingli discloses that passenger information (such as passenger location) may be obtained from a passenger user device such as a smart phone [Para. 0029], but does not disclose that alert messages are sent to the user device for display to the passenger.  This was known in the art, and for example:

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display a vehicle status message on a user device of a passenger waiting pickup or in a travelling status as taught by Turato, in addition to, or in lieu of, indicator lights on the pickup vehicle and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli, in order to quickly get the passengers attention, and where a display may provide additional message details (than a single light indication).
Consider claim 6 and as applied to claim 1:    The method of claim 1, wherein when the pickup status indicates that the customer is being driven by the vehicle, providing the monologue message for presentation to the customer includes generating at least one of visual or acoustical information via an in-vehicle user interface system. Dingli discloses an example in which on arrival or nearing a passenger destination, a particular light may be illuminated to advise the passenger of the arrival (visual monolog message) [Para. 0034, 0039].
Consider claim 7 and as applied to claim 6:    The method of claim 6, wherein providing the monologue message for presentation to the customer further includes transmitting the monologue message from the vehicle to a user device of the customer.
Dingli discloses that passenger information (such as passenger location) may be obtained from a passenger user device such as a smart phone [Para. 0029], and also that the vehicle computing system may interface to a vehicle display (130) and speaker (140) but does not disclose that alert messages are sent to the user device for display to the passenger.  This was known in the art, and for example:
Turato specifically discloses the monitoring of a shuttle vehicle to provide real time status including location of the shuttle, time of arrival at a pick-up site, time of departure, and estimated time to each of a plurality of future stops for display on a user portable device, and particularly that the system may be used by a user (passenger) on a vehicle to determine arrival at the next or other future stop (vehicle status information) [Fig. 8-10; Para. 0031, 0035-0041].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display a vehicle status message on a user device of a passenger waiting pickup or in a travelling status as taught by Turato, in addition to, or in lieu of, indicator lights on the pickup vehicle and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli, in order to quickly get the passengers attention, and where a display may provide additional message details (than a single light indication).
Consider claim 9 and as applied to claim 1:    The method of claim 1, wherein the information in the monologue message includes graphical information for presentation to the customer. Turato discloses the system may be used to determine arrival at the next or other future stop (vehicle status information) where the stops are organized according to an “ordered list of stops” as a route, the estimated time information displayed as a text list and/or graphically as a map [Fig. 8-10; Para. 0035-0041].
Consider claim 11 and as applied to claim 9:    The method of claim 9, wherein information in the monologue is presented to the customer based on at least one of time or distance information associated with a current or upcoming trip by the customer in the vehicle. 
Dingli discloses that a light associated with a passenger seat and illumination based on an “approaching end of trip” determination, the illumination informing the passenger of the approaching end of trip [Para. 0034-0035].
Turato discloses at least time to (or time of arrival) information for one or more stops along the route [Fig. 8-10; Para. 0035-0041].
Consider claim 12 and as applied to claim 1:    The method of claim 1, wherein when the pickup status indicates that the customer is being driven by the vehicle, providing the monologue message for presentation to the customer includes selecting monologue message details based on where in the vehicle the customer is sitting. 
Dingli discloses that for a pickup and boarding process, various lights at various points on the interior and exterior of the vehicle may be illuminated to assist 
Dingli does not explicitly disclose use of an individual seat light for the end of trip example, but this would have been obvious to the artisan at the time of effective filing, where use of such individual lighting may be less intrusive to other passengers (as specifically taught by Dingli, and where use of an individual targeted light will indicate for which passenger the trip is ending (particularly if different passengers in different seats have different destinations).
Consider claim 21 and as applied to claim 9: The method of claim 9, wherein the hierarchical list of monologue data is ranked, and the method further includes selecting a subset of ranked information from the hierarchical list of monologue data for transmission to a user device of the customer. Turato discloses that in addition a display of information relating to all the stops of a particular route ordered according to the route (hierarchically arranged) in graphical or list format [Fig. 9-10], that only a subset of the information from the ordered list may be communicated and displayed to the user.  In particular, for a waiting customer, a list comprising time of the next (closest) vehicle arrival and also that of the vehicle after that [Fig. 8; Para. 0034], and 
Consider claim 23 and as applied to claim 1: The method of claim 1, wherein selecting the communication option from the plurality of communication options is further based on where the customer is located within the vehicle.
Dingli specifically discloses that individual seat lights may be selected and operated in order, for example, to indicate a particular seat at which a passenger is to sit [Para. 0035].

Claims 4 and 24 are rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Turato (United States Patent Application Publication # US 2019/0130745 A1), further in view of Hicok et al. (United States Patent Application Publication # US 2019/0265703 A1), hereinafter Hicok.
Consider claim 4 and as applied to claim 3:    The method of claim 3, wherein the vehicle is waiting to perform the driving action either in response to a traffic signal status or while obeying a traffic signal. 
Dingli discloses particular driving events such as picking up of a proximate passenger, waiting for a seatbelt to be buckled, progress toward a passenger destination, and arrival at a destination [Para. 0033-0034, 0039], but neither Dingli nor Turato discloses specific monitoring traffic signal responses, or passenger notification thereof. This was known in the art, however, and for example:

Therefore it would have been obvious to one of ordinary skill at the time of effective filing for the invention to provide passengers of the autonomous vehicle alerts or messages indicating actions with respect to traffic signs and traffic lights, as taught by Hicok along with indications of progress to passenger destinations as taught by Dingli as modified by Turato in order to give the passengers peace of mind that the operation of the vehicle is functioning as intended.
Consider claim 24 and as applied to claim 1: The method of claim 1, wherein selecting the communication option from the plurality of communication options is further based on whether the customer is looking at a display device.
Neither Dingli nor Turato discloses selection of a display based on the direction in which the user is looking.  This was known in the art, however, and for example:
Hicok discloses systems and methods for computer assisted shuttles with situational awareness [Title; Abstract; Fig. 1A-1D, 2A-2B; 0028, 0032] and particularly embodiments in which the gaze direction of a user is 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display information on to a passenger travelling in a vehicle on a particular screen at which he is looking as taught by Hicok and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli and modified by Turato, in order to increase the probability that the user sees the presented monologue message.

Claim 8 is rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Turato (United States Patent Application Publication # US 2019/0130745 A1), further in view of Sweeney et al. (United States Patent # US 9,953,283 B2), hereinafter Sweeney.
Consider claim 8 and as applied to claim 6:    The method of claim 6, further comprising:
receiving a query from the customer based on presentation of the monologue message; and
in response to the query, providing additional information to the customer via the in-vehicle user interface system, the additional information including contextual text, imagery or audible information regarding the query for the monologue message.

Sweeney discloses analogous systems and methods for controlling autonomous vehicles [Title; Abstract; Col. 1, 47 to Col. 3-24] and in particular that a display device associated (within) the autonomous vehicle may display information to a passenger in graphical format, wherein selecting a help feature (444) will cause additional operating information to be displayed [Fig. 4A-4M; Col. 20, 59 to Col. 21, 14] and a specific example where a map is displayed and for which a passenger may make various requests or queries and receive additional information and/or actions in response [Fig, 4J; Col. 22, 25-50].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide graphical information such as a map on an in-vehicle display of an autonomous vehicle during a travel portion of a trip allowing a passenger to monitor travel progress, and to make various queries and requests, to receive additional information or responses from the vehicle as taught by Sweeny and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli and as modified by Turato, to provide messages, in order to improve passenger experience and allow passengers to modify a trip in real time.

Claims 13-17 and 20 are rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), in view of Horstemeyer (United States Patent Application Publication # US 2007/0052586 A1), and Linder et al. (United States Patent Application Publication # US 2016/0055750 A1), hereinafter Linder.
Consider claim 13:    A method, Dingli discloses systems and methods for vehicle usage monitoring, and which may be applied to an autonomous vehicle [Title; Abstract; Fig. 1-4; Para. 0002-0005, 0027], comprising:
determining, by one or more processors, status information associated with a vehicle operating in an autonomous driving mode; the vehicle comprising a computing system (102) and sensors in communication with the computing systems for determining vehicle status (for example, GPS determining vehicle location, and/or vehicle status with respect to a rider [Fig. 1; Para. 0018-0019, 0025, 0028-0029];
determining, by the one or more processors, a pickup status of a customer, the pickup status indicating whether the customer is awaiting pickup by the vehicle or is currently being driven by the vehicle in the autonomous driving mode; obtaining usage information from one or more sensors (which may include interior and/or exterior vehicle cameras and a person’s mobile device, including exemplary: person location, how a person is approaching a vehicle, and/or whether and how a person is moving away from a vehicle, and based at least in part on this this information, including usage of a vehicle by a person (e.g., an action or a way in which the vehicle and/or one or more 
selecting, by the one or more processors based on the determined pickup status, a communication option from a plurality of communication options for communication with the customer via a personal communication device of the customer; a display (130), a speaker (140) and one or more lights (150) which may be omni-directional, or single purpose, and on the interior and/or exterior of the vehicle, and which may be selectively activated in accordance with vehicle usage by a particular person Fig. 2; Para. 0022-0024, Para. 0030-0033];
generating, by the one or more processors in accordance with the selected communication option, a monologue message indicating the status information associated with the vehicle; and a specific indication that a particular light may be turned on (monologue message) to indicate: a the particular vehicle is designated (and waiting) for pickup [Para. 0033] and/or to indicate an approaching end of trip (end of currently underway status) [Fig. 2, Para. 0038-0039]; the monologue message being generated based on a threshold time associated with a delay, and
providing the monologue message for presentation to the customer via the personal communication device; [Fig. 2, Para. 0038-0039];
wherein the threshold time associated with the delay is an amount of time associated with sending the monologue message to the personal communication device.
Dingli does not explicitly disclose a single embodiment in which a customer status is categorized as either “waiting for pickup” or “currently driven”, but it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that specific passenger approach and entry into the vehicle as a usage interaction or monitoring event [Para. 0028, 0033, 0039] may be considered to be a passenger status of “waiting for pickup”, and specific vehicle status states or monitoring events disclosed as “progress of the vehicle along the trip” and “reaching the end of the trip” [Para. 0029, 0039] may be similarly categorized as “currently driven” as taught by Dingli, in order to categorize various limited number of use stages of an autonomous vehicle trip by a person, according to the types of information useful to the person at each particular stage.
Dingli discloses that passenger information (such as passenger location) may be obtained from a passenger user device such as a smart phone [Para. 0029], but does not disclose: (a) that alert messages are sent to the user device for display to the passenger, or (b) that an alert (monologue) message may be generated based on a threshold time associated with a delay.  These features are known in the prior art, however, and for example:

Horstemeyer discloses that a delay threshold may be based on a level that is acceptable to the user, and by be calculated according a percentage, a time, or other factors [Para. 0046] but does not specifically disclose a delay threshold indicative of an estimated time delay for communicating a message to a user device. Estimation and compensation for communication delay is known in the art, however, and for example:
Linder discloses determination of an optimal warning distance with respect to vehicle driving condition and a vehicle operator [Title; Abstract; Fig. 1, 3; Para. 0001, 0003-0004] and particularly that a warning (monolog message) communication time may be adjusted by a [threshold] time based on a known or perceived transmission delay such that the warning arrives at an optimal time [Para. 0071].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) display a vehicle status message on a user personal device, and: (b) where such a message may be based on a 
Consider claim 14 and as applied to claim 13:    The method of claim 13, wherein a first one of the one or more processors is a processing device of the vehicle. 
Dingli specifically discloses embodiments in which a computing system (processor) (102) is a vehicle processing device, and the functions of which may be in a single processor or distributed over multiple processors and multiple locations [Fig. 1, 5; Para. 0018-0019, 0046, 0056, 0064, 0070-0071].
Horstemeyer similarly discloses that the mobile thing (MT) (17) (vehicle) comprises a control unit (15) which further comprises a processing element (32a) [Fig. 1-2; Para. 0099].
Consider claim 15 and as applied to claim 13:    The method of claim 13, wherein a first one of the one or more processors is a processing device of a remote server in operative communication with the vehicle.

Horstemeyer, however, discloses a notification system which may operate in association with a base station control system (40) (BSCU) comprising a processing element (32b) in communication with the mobile thing (MT) (17) and user personal communications device (PCD) (75) over a network (48) [Fig. 1, 3; Para. 0109-0110].
Consider claim 16 and as applied to claim 15:    The method of claim 15, wherein a second one of the one or more processors is a processing device of the vehicle, and the method further comprises:
the first processor generating a first set of information for the monologue message; and
the second processor generating a second set of information for the monologue message.
Horstemeyer discloses a processing element (32b) associated with a base station control unit (remote server) (first processor) and also a processing element (32a) associated with a mobile thing (vehicle) (second) processor) [Fig. 1-3] and specifically that the mobile processor determines location of the mobile thing and reports location status (first information) [Para. 0103, 0118], 
Consider claim 17 and as applied to claim 13:    The method of claim 13, wherein a first one of the one or more processors is a processing device of the personal communication device, and the method further comprises:
the processing device selecting information received from at least one of the vehicle or a remote server for presentation in the monologue message.
Horstemeyer discloses that the user device (PCD) may be a computer or telephone and which may use various software to present notification information, and that the PSD may determine its location and communicate this to the base station in order to receive notification information for a relevant stop locations [Para. 0181, 0335-0338].
Consider claim 20 and as applied to claim 13:    The method of claim 13, wherein the status information is a current driving status of the vehicle, and the monologue message indicates the current driving status. 
Dingli provides various examples of vehicle status as a current driving status: (a) arrival at passenger destination, for which a particular light may be illuminated to advise the passenger of the arrival [Para. 0034, 0039], (b) an example of an interior light illuminated to advise a boarding passenger to buckle his seatbelt and remains illuminated until the seatbelt is buckled [Para. 0033], of (c) that responsive to detecting that the vehicle is approaching a passenger of the vehicle, the vehicle's interior light may be turned on to indicate to the passenger the identity of the vehicle as the one in which the person is going 

Claim 18 is rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), Horstemeyer (United States Patent Application Publication # US 2007/0052586 A1), and Linder et al. (United States Patent Application Publication # US 2016/0055750 A1), hereinafter Linder, further in view of Feit et al. (United States Patent Application Publication # US 2016/0059864 A1), hereinafter Feit.
Consider claim 18 and as applied to claim 13:    The method of claim 13, wherein when the pickup status indicates that the customer is being driven by the vehicle, selecting one of the plurality of communication options further includes selecting to present the monologue message to the customer via an in-vehicle user interface system in addition to presenting via the personal communication device.
Dingli discloses that a passenger may carry a mobile device, the mobile device in communication with the vehicle [Para. 0029] and that the vehicle may possess one or more speakers (140) and displays (130) which may provide information to the passenger, but Dingli does not disclose that the mobile device display is used to provide such information.
Horstemeyer discloses that alert messages may be sent from a mobile thing (MT) (vehicle) to a user personal device (PCD) [Fig. 15A; Para. 0017, 0129-0130].

Feit, however, discloses privacy management systems and method for in-vehicle display [Title; Abstract; Fig. 1; Para. 0003-0006] and in particular that information for a particular passenger may be displayed on a vehicle display or a second display, or differently of the vehicle display and second display, based on a privacy nature of the information, and whether other persons are detected in the individual [Para. 0048-0050, 0054].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display information on to a passenger travelling in a vehicle on different screens in different forms based on the privacy nature of the information and the presence of other persons as taught by Feit and applied to systems and methods for autonomous vehicle usage monitoring as taught by Dingli and modified by Horstemeyer and Linder, in which both the passenger user device display and a vehicle display may be used according to privacy concerns (the personal user device being the more private).

Claim 22 is rejected under 35 USC §103 as unpatentable over Dingli (United States Patent Application Publication # US 2020/0298801 A1), and Turato (United States Patent Application Publication # US 2019/0130745 A1), further in view of Feit et al. (United States Patent Application Publication # US 2016/0059864 A1), hereinafter Feit.
Consider claim 22 and as applied to claim 1: The method of claim 1, wherein selecting the communication option from the plurality of communication options is further based on whether the monologue message is to be presented on a display device of the vehicle or via a user device of the customer.
Dingli discloses that a passenger may carry a mobile device, the mobile device in communication with the vehicle [Para. 0029] and that the vehicle may possess one or more speakers (140) and displays (130) which may provide information to the passenger, and where certain vehicle displays may be individually activated based on a particular user’s location within the vehicle, but Dingli does not disclose that the mobile device display is used to provide information or monologue messages.
Feit, however, discloses privacy management systems and method for in-vehicle display [Title; Abstract; Fig. 1; Para. 0003-0006] and in particular that information for a particular passenger may be displayed on a vehicle display or a second display, or differently of the vehicle display and second display, and where the second display may be a second vehicle display or a mobile device display,  based on a privacy nature of the information, and whether other persons are detected in the individual [Para. 0036, 0048-0050, 0054].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display information on to a passenger travelling in a vehicle on different screens in different forms and where one of the display screens may be that of a user mobile device, based on the privacy 

Allowable Subject Matter
Objection is made to claims 10 and 19 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 22-November-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to an objection made to claim 1 for informalities [Remarks: page 7]: Applicant amendment of the claim obviates the objection, which has been withdrawn.
Consider Applicant’s remarks with respect to the rejection of claims 1-3, 5-7, 11, 12, 21 and 23 under 35 USC §103 over Dingli (US 2020/0298801 A1) and Turato (US 2019/0130745 A1) [Remarks: page 7-12]:
Regarding independent claim 1: Applicant’s first argument is that Dingli fails to teach or suggest a “pickup status” which distinguishes at least a “waiting for pickup” and “currently driven” states.  This argument is not persuasive for the 
Applicant’s further argument is that the monitoring events described by Dingli are not used to select a communication option from a plurality of options [page 10].  This argument is also unpersuasive because Dingli specifically discloses a plurality of communication options including display, speaker and one or more lights [Para. 0022-0024, 0031], and the specific selection and operation of one or more particular lights based on a particular [determined] status, including lighting of an interior light to identify the vehicle during pickup (a monologue message) [Para. 0033] and/or the operation of a particular seat light to indicated a particular seat to occupy [during pickup] [Para. 0035]. Simply, illumination of one or more lights, interior to the vehicle, or exterior, when conveying information to a 
Applicant’s additional argument [page 10-12] questions the applicability of the cited Fig. 2 and Para, 0038-0039].  These clearly show and demonstrate the selective operation vehicle interior and exterior lights to convey information to a passenger (person) before and while boarding (waiting for pickup) and/or when approaching a destination (while currently driven).
Applicant’s argument with respect to Turato, is that the reference fails to cure the alleged deficiencies of Dingli. Turato teaches the use and display of hierarchical route information to vehicle passengers, and where Dingli also teaches the use of a vehicle display, it would have been obvious that the display may be used to provide similar hierarchical monolog data to a passenger (person) at least during a “currently driven” period.  Turato is not required to teach other claimed features already disclosed by Dingli.
For these reasons the rejection of claim 1 is maintained.
Regarding dependent claims 1-3, 5-7, 9, 11, 12, 21 and 23 [Remarks: page 12]: Applicant has not made any specific or additional arguments with respect to these claims and relies on the alleged allowability of base claim 1 to assert allowability for these claims.  The rejection of these claims is maintained based on the continued rejection of the base claim and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 4, 8, 22 and 24 under 35 USC §103 over Dingli and Turato, and further over Hicok (US 
Consider Applicant’s remarks with respect to the rejection of claims 13-17 and 20 under 35 USC §103 over Dingli, Horstemeyer (US 2007/0052586 A1) and Linder (US 2016/0055750 A1) [Remarks: page 12-16]:
Regarding independent claim 13: Applicant’s first arguments [page 12-15] are: (a) that Dingli fails to teach or suggest a “pickup status” which distinguishes at least a “waiting for pickup” and “currently driven” states, and (b) generation of monologue message according to a selected communication option based on a determined status.  These arguments are the same as presented with respect to claim 1, and are not persuasive for the same reasons.  
Applicant additionally argues that Horstemeyer also fails to teach generation of the monologue message according the vehicle status.  Horstemeyer teaches communication of vehicle related alerts (monologue messages) to a user mobile device, and is not relied on to teach generation of a monologue message according to a selected communication option based on vehicle state, already disclosed by Dingli.
Applicant further argues that Linder also fails to teach generation of the monologue message according the vehicle status.  Linder specifically teaches timing of a communication of a message over a wireless network according to perceived or known delays, and is not relied on to teach generation of a monologue message according to a selected communication option based on vehicle state, already disclosed by Dingli.
For these reasons, the arguments are not persuasive, and the rejection of claim 13 is maintained.
Regarding dependent claims 14-17 and 20 [Remarks: page 16]: Applicant has not made any specific or additional arguments with respect to these claims and relies on the alleged allowability of base claim 13 to assert allowability for these claims.  The rejection of these claims is maintained based on the continued rejection of the base claim and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claim 18 under 35 USC §103 over Dingli, Horstemeyer, Linder and Feit (US 2016/0059864 A1),) [Remarks: page 16]: Applicant has not made any specific or additional arguments with respect to these claims and relies on the alleged allowability of base claim 13 to assert allowability for these claims.  The rejection of these claims is maintained based on the continued rejection of the base claim and on the particular references, citations and analysis presented for in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684